TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00677-CV





David Lewis Bratton, Appellant


v.


Nicola Ielene Bratton, Appellee





FROM THE DISTRICT COURT OF McCULLOCH COUNTY, 198TH JUDICIAL DISTRICT

NO. 084-94, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING





PER CURIAM

	The parties have filed a joint motion for reversal and remand.  The parties' joint
motion is granted.  Tex. R. App. P. 59(a)(1)(A).  
	The trial court's order of July 25, 1995 is reversed and the cause is remanded to
the trial court for entry of judgment reflecting the parties' settlement agreement.

Before Justices Powers, Aboussie and Kidd
Reversed and Remanded on Joint Motion
Filed:   January 10, 1996
Do Not Publish